Exhibit 10.1

PURCHASE AND SALE AGREEMENT


BY AND BETWEEN


HALLADOR PETROLEUM COMPANY
(a Colorado corporation)


and


[                                               ]
(a [                               ])


with respect to


SUNRISE COAL, LLC
(an Indiana limited liability company)


dated


as of September       , 2009

 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) is made and entered into as
of September __, 2009, by and between
[                                              ], a
[                             ] (“Seller”) and Hallador Petroleum Company, a
Colorado corporation (“Purchaser”).
 
RECITALS
 
WHEREAS, Seller and Purchaser are each members of Sunrise Coal, LLC, an Indiana
limited liability company (“Sunrise”).
 
WHEREAS, Seller and Purchaser and the other members of Sunrise are each a party
to the Amended and Restated Operating Agreement of Sunrise dated as of July 31,
2006, as amended to date (the “Operating Agreement”).  Capitalized terms used
and not otherwise defined herein shall have the meaning provided in the
Operating Agreement. 
 
WHEREAS, subject to payment of the Purchase Price by Purchaser to Seller and the
other terms and conditions set forth herein, Seller desires to sell to Purchaser
and Purchaser desires to purchase from Seller (i) all of the Common Units in
Sunrise held by Seller, which represent the percentage membership interest of
Sunrise set forth in the column corresponding to the name of Seller on Exhibit A
(the “Membership Interest”), and (ii) all Unreturned Capital Balance (the
“Unreturned Capital Balance”), all Unsatisfied Preferred Return (the
“Unsatisfied Preferred Return”) and the future rights to receive any Preferred
Returns, in each case accompanying such Membership Interest of Seller, and (iii)
all rights of Seller as a member of the Sunrise pursuant to the Operating
Agreement. 
 
WHEREAS, the accrued cash value of Seller’s Unreturned Capital Balance and
Unsatisfied Preferred Return are also set forth in the column corresponding to
the name of Seller on Exhibit A.
 
NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE
 
1.1              Agreement to Purchase and Sell.  Upon the terms and subject to
the satisfaction of the conditions contained herein, Seller hereby (a) agrees to
assign, transfer, convey and deliver to Purchaser, and Purchaser agrees to
accept the assignment, transfer and conveyance to it of the Membership Interest,
and (b) agrees to sell, assign, transfer and convey or cause the sale,
assignment, transfer or conveyance to Purchaser of the Unreturned Capital
Balance, the Unsatisfied Preferred Return and any future rights to receive
Preferred Returns in accordance with the Operating Agreement. Upon the terms and
subject to the satisfaction of the conditions contained herein, Purchaser hereby
agrees to assume all of the obligations of Seller with respect to the Membership
Interest as of the Closing Date and to purchase and accept the sale, assignment,
transfer and conveyance to Purchaser of the Unreturned Capital Balance, the
Unsatisfied Preferred Return and any future rights to receive Preferred Returns
pursuant to the Operating Agreement.
 
1.2              Purchase Price.  At the Closing, Purchaser shall pay to Seller,
for the transfer and sale to Purchaser of the Membership Interest, the
Unreturned Capital Balance, the Unsatisfied Preferred Return and any future
rights to receive Preferred Returns, an aggregate amount equal to
[                                 ] Dollars ($[                              ])
(the “Purchase Price”).  The portion of the Purchase Price to be paid for the
Membership Interest (which shall include the right to receive any furture
Preferred Return) shall be composed of One Million Five Hundred Thousand Dollars
($1,500,000.00) of value for each percent of Membership Interest sold and
transferred to Purchaser hereunder, pro-rated as applicable, and shall be paid
in the form of cash and shares of common stock, par value $0.01, of Purchaser
(“HPCo common stock”) as follows: [                                    ] Dollars
($[      ]) of immediately available cash and [                ] shares of HPCo
common stock (which are valued at $6.00 per share for purposes of this
Agreement), free and clear of all liens, pledges, charges, security interests,
adverse claims or other encumbrances other than restrictions on future sale,
assignment, disposition or transfer of such shares of HPCo common stock imposed
by applicable federal and state securities laws (the “Stock Consideration”). The
portion of the Purchase Price to be paid for the Unreturned Capital Balance and
the Unsatisfied Preferred Return shall be paid in immediately available cash
(such cash, along with the cash paid in respect of the Membership Interest,
being the “Cash Consideration”). 
 
1.3              Closing.  Subject to the satisfaction of each of the conditions
precedent to the Closing set forth in Article 4, or the waiver of such condition
by the relevant party, the closing of the transactions contemplated hereunder
(the “Closing”) shall take place at 8:00 a.m. Pacific time on September 16, 2009
or such later date as Purchaser notifies Seller that the Closing will occur (the
“Closing Date”), at the offices of Morgan, Lewis & Bockius LLP, 300 South Grand
Avenue, 22nd Floor, Los Angeles, California 90071, or at such other place as
mutually agreed upon between Purchaser and Seller. 
 
1.4              Closing Deliveries. 
 
(a)                At the Closing, Seller will deliver, or cause to be delivered
to Purchaser:
 
(i)                  The certificate representing the Membership Interest or an
Affidavit of Lost Certificate (the “Affidavit”) in the form attached hereto as
Exhibit B;
 
(ii)                An assignment of the Membership Interest, the Unreturned
Capital Balance, the Unsatisfied Preferred Return and any future rights to
receive Preferred Returns, in favor of Purchaser, in a form reasonably
satisfactory to Purchaser;
 
(iii)               If applicable, the Spousal Consent (the “Spousal Consent”),
substantially in the form attached hereto as Exhibit C, executed by Seller’s
spouse; and
 
(iv)              The Accredited Investor Questionnaire substantially in the
form attached hereto as Exhibit D.
 
(b)               At the Closing, Purchaser will deliver, or cause to be
delivered:
 
(i)                  to Seller, the Cash Consideration; and
 
(ii)                either (A) a certificate representing the Stock
Consideration to Seller, or (B) an instruction letter to Purchaser’s transfer
agent instructing the transfer agent to record the issuance of the Stock
Consideration to Seller in the transfer agents direct registration system. 
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Purchaser as follows:
 
2.1              Authority; Binding Obligations.  Seller has the full legal
capacity and authority to enter into this Agreement and has entered into this
Agreement as its own free act.  This Agreement (a) has been duly executed and
delivered by Seller, and (b) assuming the due execution and delivery thereof by
the other parties hereto, constitutes legal, valid and binding obligations of
Seller, enforceable in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws in effect from time to time relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
2.2              Title; Liens.  Except as set forth on Schedule 2.2 hereto,
Seller is the owner of the Membership Interest, the Unreturned Capital Balance,
the Unsatisfied Preferred Return and any future rights to receive Preferred
Returns, free and clear of all liens, pledges and encumbrances, other than those
restrictions imposed by applicable federal and state securities laws.  At the
Closing, Seller will deliver, or cause to be delivered to Purchaser good and
valid title to the Membership Interest, the Unreturned Capital Balance, the
Unsatisfied Preferred Return and any future rights to receive Preferred Returns,
free and clear of all liens, pledges or encumbrances, other than those
restrictions imposed by applicable federal and state securities laws.
 
2.3              No Bankruptcy.  No voluntary proceeding or petition has been
instituted by Seller and no proceeding has been instituted or, to Seller’s
knowledge, been threatened to be instituted against Seller under the bankruptcy
laws of the United States or any other country or any political subdivision
thereof.  Seller has not made any assignment of any assets or properties for the
benefit of creditors, consented to the appointment of a receiver or trustee for
any assets or properties, been adjudicated bankrupt or made a bulk sale or taken
any action which contemplates the making of a bulk sale.  No court has entered
any order appointing a receiver or trustee for any assets or properties of
Seller or has assumed the custody of or sequestered any assets or properties of
Seller and no attachment has been made on any assets or properties of Seller.
 
2.4              Independent Decision to Sell; Certain Grants of Restricted
Stock Units.  Seller acknowledges that he or she has independently and without
reliance upon Purchaser made its own analysis and decision to sell the
Membership Interest, the Unreturned Capital Balance, the Unsatisfied Preferred
Return and any future rights to receive Preferred Returns to Purchaser.  Seller
further acknowledges that Purchaser may possess material non-public information
not known to Seller regarding or relating to Sunrise, and Seller acknowledges
that it has not requested such information and agrees that the Purchaser shall
have no liability whatsoever (and Seller hereby waives and releases all claims
which it would otherwise have) with respect to the non-disclosure of such
information either prior to the date hereof or subsequent hereto.  Seller also
acknowledges that in connection with the transactions contemplated by this
Agreement, Brent K. Bilsland will become an officer and a member of the Board of
Directors of Hallador, and that Hallador may in the future grant cash or equity
awards to Brent K. Bilsland in connection with his service to Hallador.
 
2.5              Purchase for Investment.  The Stock Consideration that Seller
will receive hereunder as part of the Purchase Price is being acquired for
investment only and not with a view to any public distribution thereof.  Seller
shall not offer to sell or otherwise dispose of, or sell or otherwise dispose
of, such Stock Consideration in violation of any of the registration
requirements of the Securities Act of 1933, as amended, or any applicable state
securities laws. 
 
2.6              No Registration.  Seller acknowledges that the Stock
Consideration that Seller will receive hereunder has not been registered under
the Securities Act of 1933, as amended, and are being issued to Seller in
reliance upon the exemption from such registration provided by Section 4(2) of
the Securities Act of 1933, as amended, and exemptions available under
applicable state securities laws.  Seller has been informed that the Stock
Consideration that Seller will receive hereunder consists of “restricted
securities” under the Securities Act of 1933, as amended, and may not be resold
or transferred unless it is first registered under the federal securities laws
or unless an exemption from such registration is available.  Accordingly, Seller
hereby acknowledges that Seller is prepared to hold the Stock Consideration to
be acquired by it hereunder for an indefinite period.
 
2.7              Restricted Legend.  Seller acknowledges that the certificates
or entries in the transfer agent’s direct registration system evidencing the
Stock Consideration hereunder will bear the following legend, which shall be in
addition to any other legends required by law or contract:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS.
 
2.8              Seller Sophistication.  Seller has such knowledge, skill and
experience in investment financial and business matters that Seller is capable
of evaluating the merits and risks of accepting the Stock Consideration and of
protecting Seller’s interests in connection therewith.  Seller is able to fend
for itself in connection with the acceptance of the Stock Consideration and has
the ability to bear the economic risk of the investment, including complete loss
of the investment.  Seller understands that no federal or state agency has
passed upon the Stock Consideration or made any finding or determination
concerning the fairness or advisability of this investment.  To the extent that
Seller has deemed it appropriate to do so, Seller has retained, and relied upon,
appropriate professional advice regarding the tax, legal and financial merits
and consequences of an investment in the Stock Consideration.
 
2.9              Seller’s Investigation.  Seller, either alone or together with
Seller’s advisors (if any), has made such independent investigation of
Purchaser, its management and related matters as Seller deems to be, or such
advisors (if any) have advised to be, necessary or advisable in connection with
an investment in the Stock Consideration.  Seller and Seller’s advisors (if any)
have had the opportunity to ask questions and receive answers regarding the
terms and conditions of the investment and have received all information and
data that Seller and such advisors (if any) believe to be necessary in order to
reach an informed decision as to the advisability of an investment in the Stock
Consideration.
 
2.10          Accredited Investor.  Seller is an “Accredited Investor” within
the meaning of Rule 501 promulgated under the Securities Act, and has completed
or will complete and deliver to Purchaser on or before the Closing an Accredited
Investor Questionnaire.
 
2.11          Rule 144 Unavailable; Limited Market.  Seller is aware of the
adoption of Rule 144 by the Securities and Commission (“Rule 144”), promulgated
under the Securities Act of 1933, as amended, which permits limited public
resales of securities acquired in a nonpublic offering, subject to the
satisfaction of certain conditions, including, among other things:  the
availability of certain current public information about the issuer, the sale
being through a broker in an unsolicited “broker’s transaction” and the amount
of securities being sold during any three (3) month period not exceeding
specified limitations.  Seller is aware that Rule 144 is not presently available
to exempt the sale of the Stock Consideration that Seller will receive hereunder
from the registration requirements of the Securities Act of 1933, as amended. 
Seller further represents that it understands that at the time it wishes to sell
the Stock Consideration to be acquired by it hereunder there may be a limited
public market or no public market upon which to make such a sale, and that, even
if a public market exists for Purchaser’s common stock, Purchaser may not then
satisfy the current public information requirement of Rule 144 or other
conditions under Rule 144 that are required of Purchaser.  If so, Seller
understands that it may be precluded from selling the Stock Consideration it
receives hereunder under Rule 144.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as follows:
 
3.1              Organization; Due Authorization.  Purchaser is a corporation
duly formed, validly existing and in good standing under the laws of the State
of Colorado.  This Agreement (a) has been duly authorized, executed and
delivered by Purchaser and (b) assuming the due execution and delivery thereof
by the other parties thereto, constitutes legal, valid and binding obligations
of Purchaser, enforceable in accordance with its terms, except as the same may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws in effect from time to time relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
3.2              Issuance of Stock Consideration.  All of the Stock
Consideration that Seller will receive hereunder has been duly and validly
authorized, and when issued upon the terms and conditions hereof, will be fully
paid and non-assessable and, subject to restrictions on future sale, assignment,
disposition or transfer of such Stock Consideration imposed by applicable
federal and state securities laws, will be free and clear of all liens, pledges,
charges, security interests, adverse claims or other encumbrances. 
 
ARTICLE 4
 
CLOSING CONDITIONS
 
4.1              Conditions to Purchaser’s Obligations.  The obligation of
Purchaser to purchase the Membership Interest, together with the Unreturned
Capital Balance, the Unsatisfied Preferred Return and any future rights to
receive Preferred Returns pursuant to this Agreement, is subject to the
satisfaction prior to or on the Closing Date of the following conditions, any of
which may be waived in whole or in part by Purchaser:
 
(a)                The representations and warranties of Seller contained herein
shall be true and correct in all material respects as of the Closing Date with
the same effect as though made on the Closing Date.
 
(b)               Seller shall have performed and complied with all agreements,
obligations and covenants contained herein.
 
(c)                Seller shall have delivered (i) either (A) the certificate
representing the Membership Interest, or (B) the Affidavit.
 
(d)               Seller shall have delivered an assignment in accordance with
Section 1.4(a)(ii).
 
(e)                Seller shall have delivered, if applicable, the Spousal
Consent in accordance with Section 1.4(a)(iii).
 
(f)                 Seller shall have completed, executed and delivered to
Purchaser an Accredited Investor Questionnaire in accordance with Section
1.4(a)(iv).
 
(g)                Purchaser shall have received cash proceeds of at least
Twenty One Million Dollars ($21,000,000) from the sale of shares of its common
stock in a private placement. 
 
(h)                Between the date hereof and the Closing Date, there shall
have been no material adverse change in the business, financial condition or
operations of Sunrise.
 
(i)                  Purchaser shall have completed, or shall concurrently
complete, the purchase of all of the outstanding Common Units, together with the
Unreturned Capital Balance, the Unsatisfied Preferred Return and any future
rights to receive Preferred Returns of each of the current members of Sunrise
other than Seller and Purchaser.
 
4.2              Conditions to Seller’s Obligations.  The obligation of Seller
to sell the Membership Interest, together with the Unreturned Capital Balance
and the Preferred Return pursuant to this Agreement, is subject to the
satisfaction prior to or on the Closing Date of the following conditions, any of
which may be waived in whole or in part by Seller:
 
(a)                The representations and warranties of Purchaser contained
herein shall be true and correct in all material respects as of the Closing Date
with the same effect as though made on the Closing Date.
 
(b)               Purchaser shall have delivered the Purchase Price.
 
ARTICLE 5
 
MISCELLANEOUS
 
5.1              Termination.  This Agreement and the transactions contemplated
hereby may be terminated at any time prior to the Closing Date:
 
(a)                by mutual written consent of the parties hereto;
 
(b)               by Purchaser, if (i) Seller fails to comply in any material
respect with any of its covenants or agreements contained herein, (ii) any of
the representations and warranties of Seller set forth in Article 2 hereof is
breached or is inaccurate in any material respect, or (iii) if there is any
material adverse change in the business, financial condition or operation of
Sunrise, including, but not limited to Sunrise’s operation of the Carlisle Mine.
 
(c)                by Seller, if (i) Purchaser fails to comply in any material
respect with any of its covenants or agreements contained herein, or (ii) any of
the representations and warranties of Purchaser set forth in Article 3 hereof is
breached or is inaccurate in any material respect.
 
In the event of termination of this Agreement pursuant to Sections 5.1(b) or
5.1(c), the party entitled to terminate shall provide written notice to the
other parties and this Agreement shall automatically terminate and the
transactions contemplated hereby shall be abandoned without liability of any
party. 
 
5.2              Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given to such party at its address or facsimile number set forth below,
or such other address or facsimile number as such party may hereafter specify
for the purpose to the party giving such notice.  Each such notice, request or
other communication shall be effective (a) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified in this Section 5.2
and the appropriate electronic confirmation is received, or, (b) if given by
overnight mail, 72 hours after such communication is deposited with an overnight
courier, addressed as aforesaid, or (c) if given by any other means, when
delivered at the address specified in this Section 5.2.
 
If to Seller, to:
 


 
[                                               ]
 
[                                               ]
 
[                                               ]
 
If to Purchaser, to:
 


 
Hallador Petroleum Company
 
1660 Lincoln Street, Suite 2700
 
Denver, Colorado  80264
 
Attn:  Victor P. Stabio
 
Tel:  (303) 839-5506
 
Fax:  (303) 832-3013
 
with a copy to:
 


 
Morgan, Lewis & Bockius LLP
 
300 South Grand Avenue
 
22nd Floor
 
Los Angeles, California 90071
 
Attn: Ingrid A. Myers
 
Tel:  (213) 612-2500
 
Fax:  (213) 612-2501
 
5.3              Further Assurance.  From time to time, Seller and Purchaser
agree to execute such instruments and documents and take such action as may be
reasonably necessary or appropriate to carry out the provisions of this
Agreement and the intentions of the parties as expressed herein.
 
5.4              Entire Agreement.  This Agreement together with any exhibits or
schedules attached hereto and any other agreements and documents executed and
delivered in connection herewith and therewith, constitute the entire agreement
by and between the parties and supersedes any prior understandings, agreements
or representation by or between the parties, written or oral, to the extent they
have related in any way to the subject matter hereof.
 
5.5              Amendments and Modifications.  This Agreement may be amended or
modified only by an instrument in writing duly executed by the parties hereto.
 
5.6              Successors and Assigns.  All the terms and conditions of this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the respective successors and assigns of the parties hereto; provided, however,
that neither party may assign any of its rights, benefits, interest or
obligations under this Agreement without the prior written consent of the other
party hereto, except that Purchaser’s rights or interests under this Agreement
may be assigned at any time, to any affiliate of Purchaser, including, without
limitation, to Sunrise.
 
5.7              Benefits.  Except as otherwise specifically provided herein,
nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement.
 
5.8              GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO THE CONFLICTS
OF LAWS PROVISIONS THEREOF.
 
5.9              Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
5.10          Headings.  The captions and section headings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
5.11          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which, when executed and delivered to the other party,
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
5.12          Entire Agreement.  This Agreement constitutes the entire agreement
and understanding among the Parties with respect to, and supersedes all prior
agreements and understandings, written or oral, relating to, the subject matter
hereof.
 
* * *
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
SELLER:
 
 
                                                                       
 
SSN:   
 
     
PURCHASER:
HALLADOR PETROLEUM COMPANY
a Colorado corporation
By:                                                                  
Name:                                                             
Title:                                                                
 


 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
MEMBER BUYOUT SUMMARY
 
{see attached}
 
 
 
Member Name
Common Units
Percentage
Unreturned Capital Balance
Unsatisfied Preferred Return*
[                              ]
[           ]
[          ]%
$[         ]
$[         ]

 
 
 
*   The amount of the Unsatisfied Preferred Return will be updated to reflect
the new Closing Date in the event Purchaser elects to move the Closing Date
pursuant to Section 1.3 of the Agreement. 

 
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
FORM OF AFFIDAVIT OF LOST CERTIFICATE
 
The undersigned (“Declarant”) hereby makes the following declaration of facts
and undertakes the following covenants for the benefit of SUNRISE COAL, LLC (the
“Company”):
 
1.                  As of September __, 2009 (the “Transfer Date”) Declarant was
the lawful owner of _____ Common Units in the Company, which constituted ___% of
the outstanding Common Units of the Company (the “Securities”) and which were
represented by Membership Certificate No. ___ of the Company (the
“Certificate”). 
 
2.                  As of the Transfer Date, Declarant was entitled to the full
and exclusive possession of the Securities and the Certificate.
 
3.                  The Certificate is lost and Declarant has made or caused to
be made diligent search for the Certificate and has been unable to find or
recover it.  Declarant agrees immediately to surrender the original Certificate
to the Company if it at any time hereafter comes into the possession or control
of the Declarant.
 
4.                  On the Transfer Date, Declarant entered into that certain
Purchase and Sale Agreement (the “Agreement”) whereby Declarant agreed to sell
the Securities to Hallador Petroleum Company (“Hallador”).
 
5.                  Declarant agrees, for itself, and his successors and
assigns, to fully and completely reimburse, hold harmless, indemnify and defend
the Company from and against any and all claims, damages, losses, liabilities
and expenses, including reasonable attorneys’ fees, which may be incurred,
directly or indirectly, by the Company in connection with the presentment to the
Company of the Certificate by any person, firm, partnership, corporation or
other entity other than Hallador (collectively, the “Third Party”), whether or
not the Third Party is a holder in due course, from and after the date hereof.
 
6.                  Declarant hereby requests that the Company accept this
Affidavit of Lost Certificate and issue to Hallador a certificate representing
the Securities. 
 
Declarant declares that the matters set forth in this document are true and
correct of Declarant’s own knowledge.
 
Signed effective as of this ___ day of ___________, 2009.
 
 
__________________________________________
 
 
Name of member:
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
FORM OF SPOUSAL CONSENT
 
I, [                                ], declare:
 
I am the spouse of [____________], and acknowledge that I may have an interest
in [______] Common Units of Sunrise Coal, LLC, an Indiana limited liability
company (the “Company”), including any Unreturned Capital Balance, Unsatisfied
Preferred Return and any future rights to receive Preferred Returns which may
accompany such Common Units (collectively, the “Common Units”), representing
[___]% of the issued and outstanding membership interests of the Company.
 
I have read and understand the Purchase and Sale Agreement, dated as of the date
hereof (the “Agreement”) and acknowledge that [__________________] is a party
thereto.  Capitalized terms used and not defined herein will have the meaning
provided in the Agreement. 
 
To whatever extent I have a marital property or other interest in the membership
interests of the Company, any Unreturned Capital Balance, Unsatisfied Preferred
Return and any future rights to receive Preferred Returns, I hereby consent to
the provisions of the Agreement and agree to abide by its terms and conditions.
 
I have carefully read the Agreement and am fully aware of the content of the
Agreement and its legal effect.
 
I have been advised to secure counsel of my own choosing to represent me in
connection with this matter and acknowledge that the provisions of the Agreement
have been fully explained to me by my counsel, or that I have declined to retain
counsel.
 
I acknowledge that this Spousal Consent shall be attached to the Agreement and
made a part thereof.
 
 
 
Dated:  September __, 2009
 
 
 
 
                                                                       
 
 
Name of Spouse:
 

 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
FORM OF ACCREDITED INVESTOR QUESTIONNAIRE
 
Reference is hereby made to that certain Purchase and Sale Agreement, made and
entered into as of September ___, 2009 (the “Agreement”), between Hallador
Petroleum Company, a Colorado corporation (the “Purchaser”) and
___________________________ (the “Seller”).  Terms used in this Accredited
Investor Questionnaire but not defined herein shall have the meanings set forth
in the Agreement.
 
7.                  Accredited Investor Status.  The undersigned Seller hereby
certifies to the Purchaser that, at the Closing, he/she/it qualifies as an
“Accredited Investor” as defined by Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”) because such Seller is
one or more of the following types of persons or entities (check all that
apply).
 
 
_____        A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of such person’s purchase exceeds
$1,000,000;

 
 
_____        a natural person who had an individual income in excess of $200,000
in 2008 and 2007 or joint income with that individual’s spouse in excess of
$300,000 in each of those years and who reasonably expects to reach the same
income level in 2009;

 
 
_____        a bank as defined in Section 3(a)(2) of the Securities Act, or a
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or
fiduciary capacity;

 
 
_____        a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;

 
 
_____        an insurance company as defined in Section 2(a)(13) of the
Securities Act;

 
 
_____        an investment company registered under the Investment Company Act
of 1940 (the “1940 Act”) or a business development company as defined in
Section 2(a)(48) of the 1940 Act;

 
 
_____        a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 
 
_____        any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 
 
_____        any employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (“ERISA”), if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is either
a bank, savings and loan association, insurance company or registered investment
adviser, or, if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 
 
_____        a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 
 
_____        an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, a corporation, Massachusetts or similar
business trust, or partnership, not formed for the specific purpose of acquiring
the Stock Consideration offered, with total assets in excess of $5,000,000;

 
 
_____        any trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Stock Consideration, whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the investment contemplated by the Subscription Agreement;

 
 
_____        any director, executive officer, or general partner of the
Purchaser, or a director, executive officer, or general partner of a general
partner of the Purchaser; or

 
 
_____        an entity in which all of the equity owners are Accredited
Investors (i.e., come within one of the above categories).

 

 
 

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the undersigned has executed this Accredited
Investor Questionnaire this ___ day of September 2009.
 

 
SELLER
 
 
_________________________________
 
 
                     By:         
                                                           
                     Name:
                     Title:

 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 2.2
 
Title; Liens
 
 
 
{to be completed by Seller, if none state “None”}
 
 
 

 
 

--------------------------------------------------------------------------------

 
